DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwab (US Patent 4,446,180).
Regarding claims 1-3, 7, 9, Schwab teaches an adhesive composition (which satisfies claimed binder composition) comprising a styrene-butadiene block copolymer (which satisfies claimed aromatic vinyl monomer and aliphatic conjugated diene monomer) and a random terpolymer of 1,3-pentadiene (Col. 2, Lines 28-37).  Schwab further teaches a preferred styrene-butadiene block copolymer comprises 28wt% styrene (Col. 2, Lines 62-64, Example 1).  Schwab further teaches a preferred terpolymer comprises 37.5wt% or 34wt% 1,3-pentadiene (Col. 3, Lines 31-33, Example 1).  Schwab further teaches the polymers can be dissolved in a solvent (Col. 3, Lines 63-65).  Schwab further teaches the adhesive mixture can also contain other additives such as lubricants, dyes and pigments (which satisfies claimed slurry composition) (Col. 3, Line 68-Col. 4, Line 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schwab (US Patent 4,446,180) as applied to claims 1-3, 7, 9 above.
Regarding claim 6, Schwab discloses the invention substantially as claimed.  Schwab teaches the features above.  Schwab further teaches a weight ratio of about 7-10:2-4 of polymer (a) to polymer (b).  However, Schwab fails to specifically disclose the softening point, acid value and amount of second polymer compared to the first polymer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the 2nd polymer in the amount of not less than 0.1wt% and less than 10wt% total content in Schwab as Schwab also teaches polymer (b) in a lower amount than polymer (a), in terms of a weight ratio.  Also, teaches about; the word “about” permits some tolerance. At least about 10% was held to be anticipated by a teaching of a content not to exceed about 8%, see In re Ayers, 154 F 2d 182,69 USPQ 109 (CCPA 1946). A pressure limitation of 2-15 pounds per square inch was held to be readable on a reference which taught a pressure of the order of about 15 pounds per square inch, see In re Erickson, 343 F 2d 778, 145 USPQ 207 (CCPA 1965).  It would only be obvious to the ordinary artisan to adjust the percentages of polymer (a) and polymer (b) based on the intended use of a binder for a battery active material slurry and because Schwab teaches the word about.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schwab (US Patent 4,446,180) as applied to claims 1-3, 7, 9 above, and in further view of Takaichi et al (US Patent Application 2017/0117533).
Regarding claim 4, Schwab discloses the invention substantially as claimed.  Schwab teaches the features above.  Schwab further teaches a weight ratio of about 7-10:2-4 of polymer (a) to polymer (b).  However, Schwab fails to specifically disclose the softening point of the second polymer.
In the same field of endeavor, Takaichi et al teaches an electrode for a nonaqueous battery wherein the adhesive resin has a softening point in the range of 60-120C in order for it be solid at room temperature but melt when heated to form the adhesive property through chemical reaction (Paragraphs 92-93).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a softening point in the range of 60-120C in Schwab in view of Takaichi et al in order for it be solid at room temperature but melt when heated to form the adhesive property through chemical reaction.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schwab (US Patent 4,446,180) as applied to claims 1-3, 7, 9 above, and in further view of Wakada (US Patent Application 2014/0079995).
Regarding claim 5, Schwab discloses the invention substantially as claimed.  Schwab teaches the features above.  Schwab further teaches a weight ratio of about 7-10:2-4 of polymer (a) to polymer (b).  However, Schwab fails to specifically disclose the acid value of the second polymer.
In the same field of endeavor, Wakada teaches a lithium battery electrode comprising a polymer having an acid value of 30mg KOH/g or less in order to produce an electrode active slurry with improved stability (Abstract; Paragraph 68)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an acid value of 30mg KOH/g or less in Schwab in view of Wakada in order to produce an electrode active slurry with improved stability.

Claims 8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schwab (US Patent 4,446,180) as applied to claims 1-3, 7, 9 above, and in further view of Yamamoto et al (WO Patent 2017/056404 (already of record)).
To further advance the prosecution of this invention, Yamamoto et al (US Patent Application 2019/0044147 (already of record)) which is an English equivalent of (WO Patent 2017/056404) will be used in this rejection.
Regarding claims 8, 10-11, Schwab discloses the invention substantially as claimed.  Schwab teaches the features above.  However, Schwab fails to specifically disclose using the adhesive composition as a binder composition for a battery and a slurry comprising an electrode active material.
In the same field of endeavor, Yamamoto et al teaches a binder composition for a non-aqueous secondary battery electrode that enables excellent peel strength and cycle characteristics (Abstract).  Yamamoto et al further teaches block copolymer A comprising an aliphatic conjugated diene and aromatic vinyl monomer unit (Paragraphs 17-18, 22).  Yamamoto et al further teaches copolymer B is a random polymer comprising an aliphatic conjugated diene monomer unit (Paragraphs 96-97).  Yamamoto et al further teaches forming a slurry comprising the binder composition and electrode active material, dispersion medium and optionally other components (Paragraphs 123).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the adhesive composition as an adhesive/binder composition for a battery by adding to a slurry with an electrode active material and dispersion medium in order to form an electrode that enables excellent peel strength and cycle characteristics.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        June 18, 2022